      Case 1:17-cv-00814-ALC-SDA Document 132 Filed 08/07/20 Page 1 of 8


                                                                                             8/7/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PARANEE SARIKAPUTAR, individually and
 on behalf of other similarly situated, et al.,
                               Plaintiffs,

                        -v.-                                 17-CV-814 (ALC)


 VERATIP CORP. ET AL.,                                       OPINION & ORDER


                               Defendants


ANDREW L. CARTER, JR., United States District Judge:

       Plaintiffs Paranee Sarikaputar, Phouviengsone Sysouvong, Supunnee Sukasawett,

individually and on behalf of others similarly situated, and Vinai Patan and Wipaporn Sittidej

(collectively, “Plaintiffs”) bring this action against Veratip Corp., J Akira LLC, ThaiNY

Restaurant LLC, Ninety-Nine Plus Corp., Perapong Chotimanenophan, Shue-Lee Cheng Li,

Chardenpong Oonapanyo, 9999 Midtown Corp., and Michael P. Bronstein (collectively,

“Defendants”) alleging violations of the Fair Labor Standards Act (“FLSA”), New York Labor

Law (“NYLL”), and New York General Business Law. Defendant Bronstein (“Defendant”)

moves for summary judgment. For the reasons set forth below, Defendant’s motion is DENIED.

                                        BACKGROUND

       Plaintiffs were employed by Defendants—a group of restaurants, corporations, and

individuals—in various capacities between November 1, 2011 and December 25, 2016. See

Complaint (“Compl.”) (ECF No. 1) at ¶¶ 40, 117. Plaintiffs allege various willful and unlawful

employment policies, patterns, and practices. See id. at ¶1. These include failure to pay a spread-

of-hours, failure to provide employees with time of hire notices and paystubs, and retaliation for
      Case 1:17-cv-00814-ALC-SDA Document 132 Filed 08/07/20 Page 2 of 8




complaining of inadequate pay. Id. at ¶¶41–47. The Complaint also alleges that Defendants failed

to compensate Plaintiffs for overtime, failed to consistently provide Plaintiffs breaks, and required

Plaintiffs to work during the breaks that were provided. Id. at ¶¶53–64. Bronstein is alleged to be

an owner/operator defendant who, along with his co-owners, shared employees, assigned work

and work stations to employees, paid employees through a corporate defendant, and participated

in the restaurant industry as partners and a unified operation. Id. at ¶39.

       The Parties agree that Mr. Bronstein is a certified public accountant, see Rule 56.1

Statement (“56.1 Statement”) (ECF No. 128) at ¶1, but agree on little else about his employment.

The Parties dispute whether Bronstein ever met or spoke to any plaintiff. Compare 56.1 Statement

at ¶3 (“Bronstein has never met any plaintiff or spoken to any plaintiff.”), with Counterstatement

to Rule 56.1 Statement (“Counterstatement”) (ECF No. 130) at ¶3 (“Bronstein spoke with

employees, including plaintiffs, to instruct them how to perform their job duties.”). The Parties

dispute whether Bronstein has ever had any role, power, or authority in the operation or

management of any Defendant restaurant. Compare 56.1 Statement at ¶9 (“Bronstein has never

been involved or had any role, power, or authority in the operation or the management of any

aspect of any defendant restaurant or any restaurant in his entire life, including without limitation,

J Akira.”), with Counterstatement at ¶9 (“Bronstein was a part-owner of J Akira LLC, kept the

books and records of J Akira LLC, prepared the employee payroll for J Akira LLC, was responsible

for ensuring that employees of J Akira LLC and ThaiNY Restaurant LLC complied with the

Alcoholic Beverage Control law, and supervised and instructed employees, including plaintiffs, in

the performance of their job duties.”). The Parties dispute whether Bronstein determined the rate

or method of payment for any Plaintiff. Compare 56.1 Statement at ¶13 (“Bronstein has never

determined the rate or the method of payment of any plaintiff or any other employee at any



                                                  2
      Case 1:17-cv-00814-ALC-SDA Document 132 Filed 08/07/20 Page 3 of 8




defendant restaurant.”), with Counterstatement at ¶13 (“Bronstein prepared the payroll for J Akira

LLC.”). And finally, the Parties dispute whether Bronstein ever set the work schedule for any

Plaintiff. Compare 56.1 Statement at ¶15 (“Bronstein has never set the work schedule for any

plaintiff or any other employee at any defendant restaurant.”), with Counterstatement at ¶15

(“Bronstein determined what tasks employees would perform, and when, on a moment-to-moment

basis when he was present at the restaurant.”). The Parties do agree that Bronstein never

interviewed, hired, or fired any Plaintiff. See 56.1 Statement at ¶22.

       Plaintiffs filed their Complaint on February 2, 2017. ECF No. 1. Defendant Bronstein

moved for judgment on the pleadings and the Court denied his motion because Plaintiffs’

allegations were plausible and the Court could make a reasonable inference that Bronstein was one

of Plaintiffs’ employers. See Opinion & Order (ECF No. 61) at 5. After discovery, Bronstein filed

a motion for summary judgment on February 18, 2020. ECF Nos. 124–128. Plaintiff replied on

March 10, 2020. ECF Nos. 129–131. To date, Defendant has not replied even though Defendant’s

reply was due by March 17, 2020. The Court deems Defendant’s motion fully briefed.

                                      LEGAL STANDARD

       Summary judgment is appropriate where “there is no genuine issue as to any material fact

and “the moving party is entitled to a judgment as a matter of law.” Cortes v. MTA New York City

Transit, 802 F.3d 226, 230 (2d Cir. 2015) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247–48 (1986)) (quotation marks omitted); see also FED. R. CIV. P. 56(a). Material facts are facts

that may affect the outcome of the case. Anderson, 477 U.S. at 248. An issue of fact is “genuine”

when a reasonable fact finder can render a verdict in the nonmoving party’s favor. Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (“Where the record taken

as a whole could not lead a rational trier of fact to find for the non-moving party, there is no



                                                 3
      Case 1:17-cv-00814-ALC-SDA Document 132 Filed 08/07/20 Page 4 of 8




genuine issue for trial.”) (quotation marks omitted). “[T]he court’s responsibility is not to resolve

disputed issues of fact but to assess whether there are any factual issues to be tried, while resolving

ambiguities and drawing reasonable inferences against the moving party.” Knight v. U.S. Fire Ins.

Co., 804 F.2d 9, 11 (2d Cir. 1986).

       “The party seeking summary judgment has the burden to demonstrate that no genuine issue

of material fact exists.” Ford v. Reynolds, 316 F.3d 351, 354 (2d Cir. 2003) (quoting Marvel

Characters v. Simon, 310 F.3d 280, 285–86 (2d Cir. 2002)). If the moving party meets its burden,

the burden shifts to the non-moving party to bring forward “specific facts showing a genuine issue

for trial.” Gen. Ins. Co. of Am. v. Starr Indem. & Liab. Co., No. 14-CV-7354, 2016 WL 4120635,

at *4 (S.D.N.Y. July 22, 2016) (citation omitted); see also FED. R. CIV. P. 56(c). The non-moving

party “may not rest upon mere allegation[s] or denials of his pleadings,” Anderson, 477 U.S. at

259. Rather, the non-moving party must “designate specific facts showing that there is a genuine

issue for trial,” Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986), and these facts must be

“admissible in evidence.” Raskin v. Wyatt Co., 125 F.3d 55, 66 (2d Cir. 1997) (quoting FED. R.

CIV. P. 56(e)). “[T]he mere existence of some alleged factual dispute between the parties will not

defeat an otherwise properly supported motion for summary judgment,” Anderson, 477 U.S. at

247–48 (emphasis in original), and “[i]f the evidence is merely colorable, or is not significantly

probative, summary judgment may be granted.” Id. at 50 (citations omitted).

                                           DISCUSSION

       Defendant’s motion turns on whether he qualifies as an “employer” for purposes of the

FLSA and NYLL.1 If he does, then he may be subject to liability; if he does not, then the Court



1
 “The standard for determining employment under the NYLL is ‘nearly identical’ to the standard
used under the FLSA.” Opinion & Order at 4 n.2 (citing Olivera v. Bareburger Group LLC, 73
F.Supp.3d 201, 207 (S.D.N.Y. 2014)).
                                                  4
      Case 1:17-cv-00814-ALC-SDA Document 132 Filed 08/07/20 Page 5 of 8




must dismiss the claims against him. Employment for FLSA purposes is “a flexible concept to be

determined on a case-by-case basis by review of the totality of the circumstances.” Barfield v. New

York City Health and Hosps. Corp., 537 F.3d 132, 141–42 (2d Cir. 2008). “As the Second Circuit

has recognized, the determination of joint employer status is rarely appropriate to make at the

summary judgment stage, ‘[b]ecause of the fact-intensive character of the determination of joint

employment.’” Hart v. Rick’s Cabaret Intern., Inc., 967 F. Supp. 2d 901, 941 (S.D.N.Y. 2013)

(quoting Barfield, 537 F.3d at 144 (2d Cir. 2008).

       The FLSA defines an “employer” as “any person acting directly or indirectly in the interest

of an employer in relation to an employee.” 29 U.S.C. § 203(d). “The Supreme Court has

emphasized that this is an expansive definition with ‘striking breadth.’” Olvera v. Bareburger

Group LLC, 73 F. Supp. 3d 201, 204 (S.D.N.Y. 2014) (quoting Nationwide Mut. Ins. Co. v.

Darden, 503 U.S. 318, 326 (1992)). A plaintiff may have more than one employer, in which case,

“all joint employers are responsible, both individually and jointly, for compliance with all the

applicable provisions of the [FLSA].” 29 C.F.R. § 791.2(a). “[W]hether an employer-employee

relationship exists for purposes of the FLSA should be grounded in ‘economic reality rather than

technical concepts.’” Barfield, 537 F.3d at 141 (quoting Goldberg v. Whitaker House Coop., Inc.,

366 U.S. 28, 33 (1961)). The economic reality test asks “whether the alleged employer (1) had

the power to hire and fire the employees, (2) supervised and controlled employee work schedules

or conditions of employment, (3) determined the rate and method of payment, and (4) maintained

employment records.” Carter v. Dutchess Cmty. Coll., 735 F.2d 8, 12 (2d Cir. 1984). There are

also a number of factors that are pertinent to determining whether a person exercises “functional

control” over an employee, including: “(1) whether [the alleged employers’] premises and

equipment were used for the plaintiffs’ work; (2) whether the [subcontractors] had a business that



                                                5
      Case 1:17-cv-00814-ALC-SDA Document 132 Filed 08/07/20 Page 6 of 8




could or did shift as a unit from one putative joint employer to another; (3) the extent to which

plaintiffs performed a discrete line job that was integral to [the alleged employers’] process of

production; (4) whether responsibility under the contracts could pass from one subcontractor to

another without material changes; (5) the degree to which [the alleged employers] or their agents

supervised plaintiffs’ work; and (6) whether plaintiffs worked exclusively or predominantly for

[the alleged employers].” Olvera, 73 F. Supp. 3d at 206 (quoting Zheng v. Liberty Apparel Co.

Inc., 355 F.3d 61, 71–72 (2d Cir. 2003)).

       There are genuine factual disputes regarding Bronstein’s role in the alleged violations. For

example, Bronstein alleges that he never met or spoke with Plaintiffs; that he had no role in the

operation or management of any Defendant restaurant; and that he did not determine the method

of payment or work schedule for any Plaintiff. Plaintiffs, on the other hand, allege that Bronstein

was a part-owner of J Akira LLC; that he not only spoke with Plaintiffs but instructed them how

to perform their duties; and that he prepared the employee payroll for J Akira LLC and kept the

books and records. The Parties’ affidavits submitted to support their assertions were submitted

under oath and penalty of perjury. At the summary judgment stage, the Court is not supposed to

“weight the evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.” Cioffi v. Averill Park Cent. Sch. Dist. Bd. of Educ., 444 F.3d 158, 162 (2d

Cir. 2006) (citing Anderson, 477 U.S. at 249). When there are dueling affidavits, as there are in

this case, it is inappropriate for the court to weigh the credibility of the affidavits at the summary

judgment stage. See, e.g., Upadhyay v. Sethi, 848 F. Supp. 2d 439, 446 (S.D.N.Y. 2012)

(“Resolving these differing versions of the events into a coherent whole involves assessments of

the parties’ credibility and choosing between conflicting narratives, which the Court is unable to

do solely on the basis of affidavits.”). The question of whether Bronstein is an employer is a mixed



                                                  6
      Case 1:17-cv-00814-ALC-SDA Document 132 Filed 08/07/20 Page 7 of 8




question of law and fact that should be decided at trial. See Redzepagic v. Hammer, 14-CV-9808,

2017 WL 780809, at *11 (S.D.N.Y. Feb. 27, 2017) (“The question of whether an individual is an

employer under the FLSA is a mixed question of law and fact and individual employer liability is

therefore ‘rarely suitable for summary judgment.’”). Resolving disputes in Plaintiffs’ favor as the

non-moving Party, these factual disputes are genuine because a reasonable fact finder could

conclude that Bronstein was one of Plaintiffs’ employers.

       These genuine factual disputes are also material because they will likely affect the outcome

of the case. Indeed, the factual disputes go to the heart of the economic reality test—i.e., whether

Bronstein had the power to hire and fire employees; whether Bronstein supervised and controlled

employees’ work schedules; and whether Bronstein maintained records and accounts for

Defendant restaurants. These disputes could establish Bronstein as either a formal or a functional

employer of Plaintiffs for purposes of the FLSA and NYLL claims. This determination, in turn,

“might affect the outcome of the suit.” Anderson, 477 U.S. at 248. Accordingly, the factual

disputes regarding Bronstein’s status as Plaintiffs’ alleged employer are material to this case and

must be decided at trial.

                                         CONCLUSION

       For the reasons set forth above, the Court hereby DENIES Defendant Bronstein’s motion

for summary judgment. This case is now ready for trial. The Parties should submit a joint status

report within seven days of the issuance of this Opinion indicating how they would like to proceed,

how long they anticipate the trial lasting, and a proposed schedule for any pre-trial motions.



SO ORDERED.

Dated: August 7, 2020
       New York, New York

                                                 7
Case 1:17-cv-00814-ALC-SDA Document 132 Filed 08/07/20 Page 8 of 8




                                    ___________________________________
                                          ANDREW L. CARTER, JR.
                                           United States District Judge




                                8
